Citation Nr: 1445293	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-07 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to February 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision. 

In a June 2012 decision, the Board granted service connection for tinnitus and denied this appeal as to bilateral hearing loss.  The Veteran appealed the hearing loss issue to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2014 decision, the Court first determined that the Veteran had abandoned his appeal as to entitlement to service connection for right ear hearing loss.  It then vacated the Board's decision as to the left ear hearing loss issue and remanded that issue to the Board for further proceedings consistent with the Court's decision.  


FINDING OF FACT

A present left ear hearing loss disability was caused by the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for a left ear hearing loss disability have all been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has described his military noise exposure on a number of occasions during the course of his appeal both in independent statements and at VA examinations.  Essentially, he contends that he developed bilateral hearing loss and tinnitus as a result of the noise exposure from jets and other heavy aircraft and from the incoming rocket attacks during his service in Vietnam.  This meets the in-service element of his service connection claim.  

Findings from an August 2008 VA examination document that the Veteran has left ear hearing loss disability as defined at 38 C.F.R. § 3.385 (2013).  This satisfies the present disability element of his service connection claim.  

While there is significant evidence against this claim, the examiner above opined that his tinnitus is at least as likely as not a symptom of his hearing loss.  As service connection has been established for tinnitus in the prior Board decision, the Board concludes that this examiner's opinion is sufficient to place the evidence in equipoise as to whether his right ear hearing loss had onset during his active service, along with his tinnitus.  As all three elements of service connection have been met.  The appeal must be granted.  Further litigation on this point is not warranted.   

This decision is not unfavorable to the Veteran and therefore no discussion is necessary as to whether VA has met its duties to notify and assist the Veteran in substantiating his claim.  
ORDER

Service connection for a left ear hearing loss disability is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


